 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN S. BULGARA,                                  No. 1:18-cv-00804-DAD-SAB

12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    COUNTY OF STANISLAUS, et al.,
                                                        (Doc. No. 6)
15                       Defendants.
16

17          Plaintiff Juan S. Bulgara, a pretrial detainee proceeding pro se and in forma pauperis,

18   filed the complaint in this civil rights action on June 13, 2018. (Doc. No. 1.) The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          Upon screening plaintiff’s first amended complaint, the assigned magistrate judge issued

22   findings and recommendations on July 31, 2018, recommending dismissal of certain claims and

23   defendants for failure to state a cognizable claim. (Doc. No. 6.) The findings and

24   recommendations were served on plaintiff and contained notice that any objections thereto were

25   to be filed within thirty (30) days from the date of service. No objections were filed and the time

26   for doing so has expired.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

28   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings
                                                       1
 1   and recommendations to be supported by the record and by proper analysis.

 2          Accordingly,

 3               1. The findings and recommendations issued July 31, 2018 (Doc. No. 6) are adopted

 4                  in full;

 5               2. This action shall proceed against Doe 3 for excessive force in violation of the

 6                  Fourth Amendment and assault and battery and negligence under California law;

 7                  Does 1 and 2 for assault and negligence under California law; and the County of

 8                  Stanislaus for vicarious liability on the state law claims;

 9               3. All remaining claims are dismissed without leave to amend;

10               4. Defendants Modesto Police Department, Turlock Police Department, and

11                  Stanislaus County Sheriff’s Office are dismissed from this action based on

12                  plaintiff’s failure to state a cognizable claim against them; and

13               5. This matter is referred back to the magistrate judge for initiation of service of

14                  process.

15   IT IS SO ORDERED.
16
        Dated:     November 13, 2018
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
